618 F.2d 397
Anthony SMITH, Plaintiff-Appellant,v.ABC RENTAL SYSTEMS OF NEW ORLEANS, INC., Defendant-Appellee.
No. 78-3180.
United States Court of Appeals, Fifth Circuit.
June 5, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
Robert Hugh Matthews, Patrick D. Breeden, New Orleans, La., for plaintiff-appellant.
McGlinchey, Stafford, Mintz & Hoffman, David S. Willenzik, Leopold Z. Sher, B. Franklin Martin, III, New Orleans, La., for defendant-appellee.
Before MORGAN, CHARLES CLARK and TATE, Circuit Judges.
PER CURIAM:


1
The district court correctly held that the transaction which formed the basis of plaintiff-appellant's claim in this action was not covered by the Consumer Leasing Act of 1976 (15 U.S.C. Sec. 1667) and section 226.15 of Regulation Z (12 C.F.R. Sec. 226.15), or the Truth-in-Lending Act (15 U.S.C. Sec. 1601 et seq.) and section 226.8 of Regulation Z (12 C.F.R. Sec. 226.8).

The judgment appealed from is

2
AFFIRMED.